Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 29, 2020                                                                                 Bridget M. McCormack,
                                                                                                                    Chief Justice

  160866 & (16)(17)                                                                                        David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Richard H. Bernstein
            Plaintiff-Appellee,                                                                         Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh,
                                                                                                                         Justices
  v                                                                  SC: 160866
                                                                     COA: 350730
                                                                     Wayne CC: 13-010726-FC
  ANTTONIO JAMELE ROLLINS,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motions to amend/supplement are GRANTED. The
  application for leave to appeal the December 5, 2019 order of the Court of Appeals is
  considered, and it is DENIED, because the defendant has failed to meet the burden of
  establishing entitlement to relief under MCR 6.508(D).




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 29, 2020
         p0921
                                                                                Clerk